UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 11, 2010 Aceto Corporation (Exact Name of Registrant as Specified in its Charter) New York (State or Other Jurisdiction of Incorporation) New York 000-04217 11-1720520 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Hollow Lane,Lake Success, New York 11042 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(516) 627-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o
